DETAILED ACTION
This Action is responsive to the Amendment filed on 08/24/2021.
 
Notice of Pre-AlA or AlA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54 (citation omitted). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id. Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a Ariad, 598 F.3d at 1352 (citations omitted). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id.

Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The Specification, see, e.g., Para [0057]-Para [0060] of Applicant’s originally filed disclosure, fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment material, and a hole transport material that meet the claimed limitations where the electron transport material has higher electron mobility than the organic pigment material, the hole transport material has higher hole mobility than the organic pigment material; and the electron transport material is fullerene and the organic material is a subphthalocyanine derivative shown in structure formula: 

    PNG
    media_image1.png
    303
    370
    media_image1.png
    Greyscale


Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). During prosecution, “[a]pplicants can define (lexicography), explain, or disavow claim scope.” Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1343 (Fed. Cir. 2015). “A statement made during prosecution of related patents may be properly considered in construing a term common to those patents.” Id. “The public notice function of a patent and its prosecution history requires that a patentee be held to what he declares during the prosecution of his patent.” Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003). 

The Examiner notes that paragraph [0034] discloses examples of hole transport materials, that paragraph [0035] discloses examples of electron transport materials, and that paragraph [0036] discloses examples of organic pigment materials. The Examiner further notes that paragraph [0057] indicates an example where fullerene (C60) is used as the electron transport material and subphthalocyanine derivative (F6-SubPc-F) is used as organic pigment material in Table 1 at paragraph [0059]. However, the hole transport material specific for that example is not disclosed in Table 1. Applicant has indicated through correspondence that not all combinations of the electron transport material, the organic pigment material, and the hole transport material will satisfy the claimed relationship, see, e.g., Para [0057]-Para [0060] of Applicant’s originally filed disclosure. A patent "is not a reward for the search, but compensation for its successful conclusion." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1353 (Fed. Cir. 2010). For that reason, the written description requirement prohibits a patentee from "leaving it to the . . . industry to complete an unfinished invention." Id. 



Scope of Enablement
Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for fullerene as the electron transport material and subphthalocyanine derivative as the organic pigment material, does not reasonably provide a scope of enablement for a photoelectric conversion layer that contains a combination of mixtures of an electron transport material, an organic pigment material, and a hole transport material that will meet claimed invention where the electron transport material has higher electron mobility than the organic pigment material, the hole transport material has higher hole mobility than the organic pigment material; and the electron transport material is fullerene and the organic material is a subphthalocyanine derivative. 
The Specification, as originally filed, fails to disclose the specific materials of a photoelectric conversion layer that contains a mixture of an electron transport material, an organic pigment material, and a hole transport material that will meet claimed invention where the electron transport material has higher electron mobility than the organic pigment material, the hole transport material has higher hole mobility than the organic pigment material; and the electron transport material is fullerene and the organic material is a subphthalocyanine derivative, see, e.g., Para [0057]-Para [0060] of Applicant’s originally filed disclosure. The Examiner notes that 
Applicant has indicated through correspondence that not all combinations of the electron transport material, the organic pigment material, and the hole transport material will satisfy the claimed relationship of materials, see, e.g., Para [0057]-Para [0060] of Applicant’s originally filed disclosure. Therefore, not all combinations of the electron transport material, the organic pigment material, and the hole transport material as listed in the Specification will satisfy the claimed relationships where the electron transport material has higher electron mobility than the organic pigment material, the hole transport material has higher hole mobility than the organic pigment material; and the electron transport material is fullerene and the organic material is a subphthalocyanine derivative. See Sitrick, 516 F.3d at 999 (“The full scope of the claimed invention must be enabled.”); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378-79 (Fed. Cir. 2007) (“That full scope must be enabled . . . .”); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.”); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed. Cir. 1999) (“The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.”).


Undue Experimentation: Wands Factors

The Amount of Direction Provided by the Inventor:
The Specification has not provided any direction as to the material combinations for the photoelectric conversion layer containing a mixture of the electron transport material, the organic pigment material, and the hole transport material that will meet the claimed invention. Further, the Applicant’ Specification has not provided any direction regarding the specific materials used for the photoelectric conversion layer that will meet the claimed invention where the electron transport material has higher electron mobility than the organic pigment material, the hole transport material has higher hole mobility than the organic pigment material; and the electron transport material is fullerene and the organic material is a subphthalocyanine derivative.


The Existence of Working Examples:
The Specification has not provided any working examples regarding the photoelectric conversion layer containing which combination of the electron transport material, the organic pigment material, and the hole transport material will meet the claimed invention. Further, the Applicant’s Specification has not provided any working examples of the specific materials used for the photoelectric conversion layer that will meet the claimed invention where the electron transport material has higher electron mobility than the organic pigment material, the hole transport material has higher hole mobility than the organic pigment material; and the electron transport material is fullerene and the organic material is a subphthalocyanine derivative.



Response to Arguments
Applicant’s arguments with respect to independent claims 1, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
10/25/2021